Title: André Daschkoff to Thomas Jefferson, 5 July 1809
From: Daschkoff, André
To: Jefferson, Thomas


      
        
          Monsieur!
          Philadelphie ce 5 Juillet. 1809
        
        Arrivé dans le pays par ordre de Sa Majesté l’Empereur de toutes les Russies en Conséquence de ma nomination de chargé d’Affaires près les Etats Unis et de Consul Général à Philadelphie, j’ai l’honneur de vous envoyer Monsieur deux lettres ci jointes à votre adresse Confiées à mes Soins. Je Saisis avec empressement cette occasion de vous présenter mes hommages réspéctueux du moment de mon arrivée, de vous faire part de la haute considération dont vous jouisser à tant de titres, chez une Grande puissance du Nord, amie de vôtre pays, et de vous assurer des Sentimens distingués et du respect profond avec lequel j’ai l’honneur d’être
        
          Monsieur! Votre très humble et très obeissant Serviteur
           André Daschkoff.
        
      
      
      Editors’ Translation
      
        
          Sir!
           Philadelphia 5 July. 1809
        
         Having arrived in the country by order of His Majesty the Emperor of all the Russias in consequence of my nomination as chargé d’affaires to the United States and consul general at Philadelphia, I have the honor to send you, Sir, two enclosed letters addressed to you and entrusted to me. I eagerly seize on this occasion to pay my respects at the moment of my arrival, and to let you know the high esteem you enjoy for your numerous accomplishments, in a great power of the North, friend of your country, and to assure you of the profound respect with which I have the honor to be
        
          Sir! Your very humble and very obedient servant
           André Daschkoff.
        
      
    